DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
Claim limitation has been interpreted under 35 U.S.C. 112, sixth paragraph
Claims 1-15, limitations reciting various “unit” (e.g. “an extraction unit that extracts…; a processing unit that generates…; a construction unit that constructs…”; have been interpreted under 35 U.S.C. 112, sixth paragraph, because the limitation(s) uses a non-structural term (“unit”) coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim(s) are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an extraction unit that extracts security information from a binary file of an application….
The limitation of extracting security information from a binary file…generating security setting on a basis of the security information and constructing an isolated environment on a basis of the binary file of the application…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Also claim 17 recites “…A computer program written in a computer-readable format…”. The broadest reasonable interpretation of a claim drawn to a computer readable format (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter, see Applicant’s specification, paragraph 145. The Examiner suggests amending the claim to include non-transitory computer-readable format….

	
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
s 11, 12, 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 11, 12, 13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation “…wherein the extraction unit refers to a processing flow capability definition database…and outputs, as security information, information of capability needed for a processing flow extracted from…”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 9 recites the limitation “…wherein the extraction unit is configured to add a function of analyzing a binary file of an application …”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

a permitted process is specified and registered for every application, obtains information of a security technology set to the application from a security technology information database in which a name of a security technology applied to every application is defined, extracts security permission information in which the information of a permitted process and the information of a security technology are specified and identified from a security setting information database in which security setting information that is uniquely identified with respect to a combination of a permitted process and a security technology is defined…”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 12 recites the limitation “…wherein the processing unit compares the security permission information extracted by a combination of each of the databases with the security information extracted from the binary file of the application by the extraction unit, and generates security setting of the application…”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 15 recites the limitation “…wherein a binary file of the application is received from a first terminal via a network…”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3-10, 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johns et al (Pub. No. US 2019/0132334).

As per claims 1, 16, 17, Johns discloses an information processing apparatus comprising: an extraction unit that extracts security information from a binary file of an application (the cyber security system extracts a section of binary code from the received executable file…see par. 68); a processing unit that generates security setting on a basis of the security information extracted by the extraction unit (…producing a threat score that indicates a likelihood of the executable file being associated with a cyber-attack…where the threat score falls below a first threshold, the executable file is determined to be benign and where the threat score is equal to or exceeds the first threshold, the classifier determines that the executable file is malicious…see par. 69-70); and a construction unit that constructs an isolated environment on a basis of the binary file of the application and the security setting (…responsive to the executable file being classified as malicious, the cyber security system may…quarantine the executable files…see par. 70).


As per claim 3, Johns discloses wherein the extraction unit extracts a function that is included in the binary file of the application and a system call that is directly executed, and outputs, as security information, the extracted system call and a system call that is called by the extracted function (see par. 68).


As per claim 4, Johns discloses wherein the extraction unit refers to a system call definition database that maps functions and system calls, and outputs, as security information, a system call called by the function extracted from the binary file of the application (see par. 68-69).


As per claim 5, Johns discloses wherein the extraction unit extracts a processing flow that needs capability from a binary file of the application, and outputs, as security information, information of capability corresponding to the processing flow (see par. 68-69).


As per claim 6, Johns discloses wherein the extraction unit refers to a processing flow capability definition database that maps a binary code of a processing flow that needs capability and information of capability needed, and outputs, as security information, information of capability needed for a processing flow extracted from the binary file of the application (see par. 64-69).


As per claim 7, Johns discloses wherein the extraction unit extracts, from the binary file of the application, a file name to be used when the application is executed, and outputs, as security information, the file name and information of access control applied to the file (see par. 68-69).


As per claim 8, Johns discloses wherein the extraction unit refers to a file access function definition database that defines a file access function, extracts a code position of a file access function from the binary file of the application, and outputs, as security information, a file name accessed by the file access function and information of access control specified at a time of file access (see par. 74-76).


As per claim 9, Johns discloses wherein the extraction unit is configured to add a function of analyzing a binary file of an application and a database used for analysis in a plug-in format, for every piece of information that needs security setting (see par. 105). 


As per claim 10, Johns discloses wherein the processing unit generates security setting by combining an extraction result from the extraction unit with a database in which security desired to be set to the application is defined in advance (see par. 74-76).


As per claim 14, Johns discloses wherein the processing unit is configured to add a function of generating a new security setting in a plug-in format (see par. 105).


As per claim 15, Johns discloses wherein a binary file of the application is received from a first terminal via a network, and the isolated environment constructed on the basis of the binary file of the application and the security setting is transmitted to a second terminal via a network (see par. 68-69).





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to dynamic analysis of the program and automatic generation related to an access policy.

Das (Pub. No. US 2012/0222122); “Mechanism for Generating Vulnerability Reports Based on Application Binary Interface/ Application Programming Interface Usage”;




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436